 


110 HRES 906 IH: Commemorating the 25th Anniversary of the United States Air Force Space Command headquartered at Peterson Air Force Base, Colorado.
U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
1st Session
H. RES. 906 
IN THE HOUSE OF REPRESENTATIVES 
 
December 19, 2007 
Mr. Lamborn (for himself, Mr. Everett, Ms. Harman, Mrs. Tauscher, Mr. Feeney, Mrs. Musgrave, and Mr. Udall of Colorado) submitted the following resolution; which was referred to the Committee on Armed Services
 
RESOLUTION 
Commemorating the 25th Anniversary of the United States Air Force Space Command headquartered at Peterson Air Force Base, Colorado. 
 
 
Whereas, on September 1, 1982, the United States Air Force created the United States Air Force Space Command to defend North America through its space and intercontinental missile operations; 
Whereas 2007 marks the 25th year of excellence and service of Air Force Space Command to the United States of America; 
Whereas the mission of Air Force Space Command is to deliver trained and ready airmen with unrivaled space capabilities to defend the United States; 
Whereas Air Force Space Command organizes, trains, and equips forces to supply combatant commanders with the space and intercontinental ballistic missile capabilities to defend the United States and its national interests; 
Whereas Air Force Space Command’s Ground-based radar and Defense Support Program satellites monitor ballistic missile launches around the world to guard against a surprise missile attack on North America; 
Whereas Air Force Space Command provides a significant portion of United States Strategic Command’s war fighting capabilities, including, missile warning, strategic deterrence, and space-based surveillance capabilities; 
Whereas Air Force Space Command space surveillance network provides vital information on the location of satellites and space debris for the Nation and the world; 
Whereas the current war on terror requires extensive use of space-based communications, global positioning systems, and meteorological data to effectively prosecute military operations; 
Whereas Air Force Space Command provides war fighters with high ground through satellite communications and positioning and timing data for ground and air operations and weapons delivery; 
Whereas Air Force Space Command deployed helicopters to the Gulf Coast region during the aftermath of Hurricane Katrina to deliver meals, water, and medical supplies and to conduct search and rescue operations; 
Whereas the work done by the men and women of the Air Force Space Command is vital to our military, making the Nation more combat effective and helping save lives every day; and 
Whereas Air Force Space Command advocates space capabilities and systems for all unified commands and military services, and collectively provides space capabilities America needs today and in the future: Now, therefore, be it 
 
That the United States House of Representatives— 
(1)recognizes the contributions made by Air Force Space Command to the security of the United States; and 
(2)commemorates Air Force Space Command’s 25 years of excellence and service to the Nation.  
 
